Citation Nr: 0309361	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, denied entitlement to service 
connection for headaches, migraine or cluster, in January 
1991, on the basis that the headaches had existed prior to 
the veteran's service, and had not been aggravated during 
service.  The veteran submitted a notice of disagreement with 
that decision, and the RO issued a statement of the case in 
July 1991.  The veteran did not, however, perfect an appeal 
following the issuance of the statement of the case, and the 
January 1991 decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

In March 1992, the veteran again claimed entitlement to 
service connection for headaches, and in a May 1992 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran was notified of the May 1992 decision and did not 
appeal, and the May 1992 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

In May 1997, the veteran again filed a claim to reopen, and 
in an August 1997 rating decision the RO again determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  In July 1999, he 
submitted a notice of disagreement with the August 1997 
decision.  Because the notice of disagreement was submitted 
more than one year following notice of the August 1997 
decision, the notice of disagreement was not timely filed and 
the August 1997 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

In July 1999, the veteran requested that his claim for 
service connection for headaches be reopened.  In an April 
2000 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran perfected an appeal.  

Subsequent to the initiation of his appeal, the veteran moved 
to California and his claims file was transferred to the RO 
in Oakland, California.

The veteran testified at a video conference hearing in March 
2001.  A transcript of this hearing has been associated with 
the claims file.  The veteran was informed of the departure 
of the Board member before whom he testified, and was 
provided an opportunity for a new hearing.  He did not 
respond.

In May 2001, the Board remanded the veteran's claim for 
further development.  

The case has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Service connection for cluster or migraine headaches was 
denied in January 1991, May 1992, and August 1997 decisions 
by the RO.  The veteran did not perfect appeals from those 
decisions.

2.  Since the last decision, the veteran has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for cluster or migraine headaches.  The evidence 
is cumulative.


CONCLUSIONS OF LAW

1.  The January 1991, May 1992, and August 1997 decisions 
denying service connection for headaches are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for cluster or 
migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the veteran's July 1999 petition to reopen his claim for 
service connection for headaches, he asserted that his 
headaches were caused by exposure to toxic chemicals while in 
service.  In an October 1999 letter to the veteran, the RO 
stated that the veteran needed to provide evidence that his 
headaches were caused or aggravated by exposure to toxic 
fumes and hazardous chemicals while in service.  The RO 
requested that the veteran furnish the date, place, 
incident/event, and the name of the chemical (if possible).  
In an April 2000 rating decision, the RO stated that in order 
for the veteran to reopen his claim for service connection 
for headaches, he must submit new and material evidence.  The 
RO specified that new and material evidence was evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it had to be considered in 
order to fairly decide the merits of the claim.  In an April 
2000 statement of the case, the RO reiterated the requirement 
for new and material evidence, providing the veteran with the 
text of 38 C.F.R. § 3.156.  In the January 2003 supplemental 
statement of the case, the RO provided the veteran with the 
text of 38 C.F.R. § 3.306, pertaining to the criteria for 
showing aggravation of a preservice disability.

In a September 2001 VCAA letter, under a heading entitled 
"What Information or Evidence Do We Still Need from You," 
the RO specified that the veteran should identify the 
disabilities for which he received treatment prior to 
service.  The RO requested that the veteran "furnish any 
date(s) of treatment and the name(s) and address(es) of any 
doctors or hospitals which treated you," and "complete and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information, to authorize release of your medical 
treatment records."  The RO added that he should submit 
additional information to show that headaches were incurred 
in or aggravated by his period of military service and have 
been treated since discharge from service.  The RO requested 
that the veteran provide the following information:

1.  Tell us the dates and places you were 
treated prior to and in military service 
for headaches.  Please provide the name, 
as well as the city, state, country, etc. 
of the facility which provided treatment.

2.  Please provide the dates and places 
of all treatment prior to your enlistment 
and from the date of your discharge to 
the present time for headaches.  Please 
include all treatment that you received 
from VA hospitals, military hospitals, 
private hospitals and private physicians.  
Please provide the name, as well as the 
complete mailing address for all medical 
treatment providers.

If you were not treated in the military 
or you have not received treatment since 
discharge, please state that on the VA 
Form 21-4138.

The RO stated that if the veteran had received private 
medical treatment, that he should submit statements from 
doctors who had treated him since his discharge, and that the 
statements should show dates of examination and/or treatment, 
findings, and diagnosis.  The RO stated that if the veteran 
wanted the RO to obtain this information, he should complete 
and return the enclosed VA Forms 21-4142, Authorization for 
Release of Information.  The RO requested that the veteran 
provide the entire name and mailing address for all private 
doctors or private hospitals who had provided treatment for 
his claimed disability since his discharge until the present, 
and that he complete an enclosed Medical History Form for 
headaches prior to enlistment and after discharge.  The RO 
also requested that if the veteran had not received medical 
treatment within the past year, that he should furnish 
statements from people who had observed exacerbations or 
aggravations of his disability during the past year, 
including dates or frequency of the exacerbations they 
observed, what symptoms they saw, the duration of the 
episodes, and the date of the last occurrence.  In addition, 
the RO requested that if the veteran kept a diary or log of 
recurrences/exacerbations, he should send the RO a copy of 
the last six months or year of the diary.  Under a heading 
entitled "What Can You Do To Help With Your Claim," the RO 
stated that the veteran could tell them about any additional 
information or evidence that he wanted the RO to obtain, that 
he could send the RO the evidence it needed as soon as 
possible, being sure to put the VA file number on any 
evidence he submitted, and that he should inform the RO if 
his address or phone number changed.  Under a heading 
entitled "When and Where Do You Send The Information Or 
Evidence," the RO indicated that the veteran should send the 
information describing additional evidence or the evidence 
itself to the address at the top of the letter within 60 
days, with the veteran's full name and VA file number on the 
evidence.  The RO indicated that if it did not receive the 
information or evidence within that time, it would decide the 
claim based only on the evidence it had received, plus any VA 
examinations or medical opinions.  The RO added that if the 
information or evidence was received within one year from the 
date of the letter, and the RO decided that the veteran was 
entitled to VA benefits, VA might be able to pay him from the 
date it received his claim.  The RO also indicated that if 
the evidence was not received within one year from the date 
of the letter, and the RO decided that he was entitled to 
benefits, the veteran would only get paid from the date the 
evidence was received.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2001 VCAA letter, the RO informed 
the veteran that it would request the veteran's medical 
records from VA facilities, and from private physicians and 
facilities, provided that the veteran furnished an 
authorization for release of records.  It indicated that in 
the case of private medical records, it was the veteran's 
responsibility to make sure those records were received by 
the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, Social Security 
Administration records, lay statements, and VA treatment 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

At the time of the January 1991 rating decision, the evidence 
of record consisted of the veteran's service medical records, 
his Form DD-214, VA treatment records, and a VA examination 
report.  A description of that evidence follows.

In a January 1979 report of medical history in the service 
medical records, the veteran checked a box indicating that he 
had frequent and severe headaches.  In a June 1984 report of 
medical history in the service medical records, the veteran 
again checked a box indicating that he had frequent and 
severe headaches.  He also handwrote a note stating that he 
felt "ok," but still had headaches and was taking Elavil.  
Clinical evaluations of the veteran's head were normal in 
1979, August 1980, and June 1983 medical examinations.

The service medical records showed consistent complaints of 
headaches from the veteran.  In an August 1979 outpatient 
treatment record, the veteran reported that he had sharp 
headaches about one year prior and that he was seen by a 
specialist who diagnosed cluster headaches.  In a September 
1979 outpatient treatment record, the veteran continued to 
complain of headaches and reported that he had had episodes 
of headaches in the past.  In a November 1979 consultation 
sheet and in an outpatient treatment record, the veteran 
reported that he had had a 4-year history of throbbing pain 
in the right temporal area associated with redness and 
watering of the right eye.  It was noted that he had this 
type of headache for 4 years.  In an October 1980 outpatient 
treatment record, the veteran again reported that he had had 
headaches for four years, and stated that he had "migraine 
headaches caused by abnormal physiology of the head."  In an 
October 1980 consultation report, the veteran reported a 
history of migraines, and that he had been having them twice 
a day.  The examiner entered an assessment of migraines, and 
stated that the veteran needed prophylactic medication.  In a 
May 1981 consultation sheet, the veteran reported a 4-year 
history of temporal headaches.  The veteran reported that his 
headaches had recently increased in severity and frequency 
because of the demands at work.  In a June 1982 consultation 
sheet, the veteran had reported that he had had headaches for 
the past five years.

The veteran filed a claim for pension in August 1989.  On the 
claim form, he stated that he had had headaches starting 10 
years prior.

In an August 1990 VA medical certificate, it was noted that 
the veteran was admitted to the hospital complaining of 
headaches, which he stated that he had had for 10 years, and 
that they were so severe that he felt like killing himself.  
He was diagnosed with cluster headaches.

In an October 1990 VA neurological examination report, the 
veteran reported a 10-year history of daily right-sided 
headaches, sometimes more than once a day, which lasted 
approximately one hour.  He reported that the headaches were 
totally disabling due to their severity, that they were 
steady but also pounding and preceded by some tearing of the 
right eye, building to an intolerable level.  He reported 
that he was on 4 different medications which offered minimal 
relief, and that he had lost all of his jobs because of the 
headaches.  Neurological examination of the cranial nerves 2-
12 was unrevealing with no signs of increased intracranial 
pressure, tenderness, or focal neurological deficiencies.  
The examiner stated that the veteran gave "a fairly good 
story for cluster type headaches, except that they do not 
occur in clusters."  He stated that they were unilateral and 
occurred on a regular daily or more than once daily basis.  

The RO denied service connection in the January 1991 rating 
decision, finding that the veteran's headaches existed prior 
to service and were not aggravated beyond normal progression 
during military service.  The veteran was notified of the 
decision and his appellate rights in February 1991.

In a July 1991 notice of disagreement, the veteran stated 
that his headaches were aggravated by his active military 
service beyond the normal progression of the condition.  The 
RO issued a statement of the case in July 1991, and the 
veteran did not perfect an appeal.  

The veteran filed a petition to reopen in March 1992, 
claiming aggravation of a pre-existing condition.  In support 
of his petition to reopen, the veteran submitted VA 
outpatient treatment reports and VA hospitalization reports 
from January 1992 to May 1992.  The VA outpatient treatment 
reports indicated that he continued to complain of cluster 
headaches.  The VA hospitalization report indicated that he 
was admitted in April 1992, with complaints that his 
medication was not working.  He was given a new medication 
and the physician noted that since taking the new medication 
the veteran had shown remarkable improvement and that the 
veteran had stated that the headaches had almost disappeared.  
He was discharged after approximately one week.  In a May 
1992 rating decision, the RO denied the petition to reopen, 
finding that the evidence submitted did not constitute new 
and material evidence and did not indicate that the headaches 
were incurred in or aggravated by service.  The veteran did 
not appeal that decision.

In May 1997 the veteran filed a petition to reopen, stating 
that his cluster, vascular headaches had worsened over the 
years and since the service, and that the army and the type 
of training he received "had a lot to do with" his 
condition.  In support of his petition to reopen, the veteran 
submitted lay statements from his grandmother, brother, and a 
friend.  His grandmother stated that the veteran had been 
healthy until he entered the Army, and that now he was very 
sick and in constant pain.  His brother stated that the 
veteran's headaches had started in the military and that 
before the military he was "full of life."  He stated that 
now the veteran's pain prevented him from moving about 
normally, and prevented him from spending time with his 
family.  Instead, he had to stay in his dark and quiet room.  
His friend stated that he used to be "happy-go-lucky," 
even-tempered, and active before entering in the military, 
and that since the military he was a changed person.  She 
stated that he was more quiet and unable to socialize or 
participate in sports with his sons for fear of bringing on 
severe headaches.  The RO issued a rating decision in August 
1997, finding that new and material evidence had not been 
submitted in order to reopen the claim for service connection 
for headaches.  In support of its finding, the RO stated that 
the lay statements did not refute the objective medical 
evidence showing that the condition had preexisted service, 
and that there was no reasonable possibility that the new 
evidence, when viewed in the context of the entire evidence 
of record, would change the previous decision of the RO.  

The veteran filed a notice of disagreement in July 1999, past 
the one-year period for filing an appeal.  He then filed a 
petition to reopen, also in July 1999.  Evidence received by 
the RO in support of this petition included service personnel 
records, a letter from the veteran, VA outpatient treatment 
reports from January 1998 to August 1999, and a VA 
hospitalization report from August 1999.  In a letter dated 
September 1999, the veteran stated that his headaches were 
caused by exposure to severe toxic chemicals during military 
infantry training for chemical warfare.  He stated that 
"upon entering the U.S. Army, my previous history and 
symptoms of headaches had stopped and were not present at the 
time of my enlistment."  He asserted that the exposure to 
toxic chemicals activated his headaches and caused him to 
have headaches until the present day.  In a letter dated 
October 1999, the veteran stated that he was exposed to CSC 
gas and mustard gas.  A "Personnel Qualification Record," 
DA Form 2-1, did not indicate whether the veteran had engaged 
in chemical warfare training.  The veteran continued to 
complain of headaches in VA outpatient treatment reports from 
February, March, June, and October of 1998, and from March 
and July of 1999.  The June 1998 VA outpatient treatment 
report showed an impression of cluster headaches, controlled 
and stable at 3-4 times per week.  The August 1999 VA 
hospitalization report indicated that the veteran was 
admitted.  The veteran was diagnosed with cluster headaches.  
In an April 2000 rating decision, the RO denied the petition 
to reopen, finding that new and material evidence had not 
been submitted.  The veteran perfected an appeal to the Board 
in April 2000.

At a video conference hearing in March 2001, the veteran 
maintained that he did not have a problem with headaches 
until he entered the military, and that the problem had 
escalated to the point where he was considered disabled by 
the Social Security Administration.  His sister, who also 
testified at the hearing, stated that it had been difficult 
adjusting to the change in the veteran since his discharge 
from the military.  The veteran also stated that he had had 
headaches before service, but they were not like the 
headaches he was subject to during and after service.  He 
stated that he went to a doctor for his headaches once before 
the military, who attributed the headaches to stress.  The 
veteran stated that the headaches did not occur that often 
and had stopped before entering service.

In May 2001, the Board remanded the claim for further 
development.  Additional evidence was then received by the 
RO, which included VA outpatient treatment reports from 
August 1987 to February 2000, and from September 2000 to 
October 2002, and Social Security Administration records.  
The VA outpatient treatment reports indicated that the 
veteran continued to complain of headaches.  A March 1989 CT-
scan of the head showed that the fourth ventricle, third 
ventricle, and lateral ventricles were normal in size and 
position, and no mass effect or abnormal densities were 
demonstrated either before or after contrast enhancement.  
The physician entered an impression of normal cranial 
computed tomography.  A January 1994 VA hospitalization 
report noted that the veteran was admitted and seen in the 
Mental Hygiene Clinic.  The veteran reported that headache 
pain had made him quite anxious.  A diagnosis of chronic 
vascular headache was indicated.


III.  Criteria

When a claim is denied by the RO, if the claimant does not 
file a notice of disagreement within one year of the 
decision, and does not perfect an appeal within 60 days after 
the statement of the case is mailed to the claimant, the 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  However, a claim will 
be reopened and a former disposition of a claim will be 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2002).  
New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See id.  The Board notes 
that the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2002)).


IV.  Analysis

The issue of service connection for a headache disability was 
previously raised and addressed by the VA.  The initial 
decision, in January 1991, denied service connection for 
headaches, migraine or cluster, on the basis that the 
condition had preexisted service and had not been aggravated 
therein.  At the time of the decision, there was evidence 
that headaches had preexisted service, evidence of in-service 
headaches, and evidence of post-service disability, diagnosed 
as cluster and migraine headaches.  Subsequent decisions were 
entered in May 1992 and August 1997.  The veteran was 
informed of the determinations and did not complete the 
appeals.  The decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  However, 
the claim may be reopened upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

The Board finds that the veteran has not submitted new and 
material evidence and thus the claim for service connection 
for headaches is not reopened.

New and material evidence means evidence which was not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a).  Prior to the current claim, the evidence of 
record consisted of service medical records, VA outpatient 
treatment reports and hospitalization reports from August 
1990, and from January 1992 to May 1992, a VA examination 
report from October 1990, and lay statements dated July 1997 
from the veteran's grandmother, brother, and a friend.  The 
service medical records showed consistent complaints of 
headaches from the veteran.  In those records, the veteran 
also stated that he had had the headaches prior to service.  
The VA outpatient treatment reports and hospitalization 
reports showed current diagnoses of and treatment for cluster 
or migraine headaches.  He was diagnosed with cluster 
headaches in an August 1990 VA medical certificate 
documenting a hospital stay.  An April 1992 VA 
hospitalization report indicated that the veteran was 
admitted with complaints that his headache medication was not 
working; he was given new medication which relieved the 
headaches.  The lay statements indicated that the veteran's 
headaches started in service and that the veteran's headaches 
had caused him to be a different person since he was 
discharged.  

In support of the current application, the veteran has 
submitted a letter dated September 1999 explaining that his 
headaches were caused by chemical warfare training during 
service.  In addition, the RO received VA outpatient 
treatment reports and hospitalization reports from 1987 to 
2002, and service personnel records.  Further, the veteran 
testified at a video conference hearing in March 2001, a 
transcript of which is located in the claims file.  At the 
hearing, the veteran maintained that he did not have a 
problem with headaches until he entered the military, and 
that the problem had escalated to the point where he was 
considered disabled by the Social Security Administration.  
His sister, who also testified at the hearing, stated that it 
had been difficult adjusting to the change in the veteran 
since his discharge from the military.  The veteran also 
stated that he had had headaches before service, but they 
were not like the headaches he was subject to during and 
after service.  He stated that he went to a doctor for his 
headaches once before the military, who attributed the 
headaches to stress.  The veteran stated that the headaches 
did not occur that often and had stopped before entering 
service.  Neither the veteran, nor his sister, are competent 
to say that the type of headache the veteran had before 
service was different from the type of headache that he had 
during and after service.  They do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Evidence that is not competent 
may not serve as a predicate to reopen.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Nor are the outpatient 
treatment reports and hospitalization reports new and 
material evidence because they essentially duplicate evidence 
already associated with the claims file, i.e., they show that 
the veteran has a current diagnosis of and is under treatment 
for migraine or cluster headaches.  For example, the VA 
outpatient treatment reports show that the veteran complained 
of headaches in February, March, June, and October of 1998, 
and in March and July of 1999.  The June 1998 VA outpatient 
treatment report showed an impression of cluster headaches, 
controlled and stable at 3-4 times per week.  The fact that 
the veteran had a diagnosis of a headache disorder had 
previously been established.  Evidence that confirms a 
previously established fact is cumulative.  See Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991).  Nor is the veteran's 
letter, which states that his exposure to toxic chemicals in 
service caused his headaches, new and material evidence.  The 
"Personnel Qualification Record," DA Form 2-1, makes no 
reference to any chemical warfare training or headaches.  
This is a bare assertion without any supporting competent 
evidence.  As noted above, evidence that is not competent may 
not serve as a predicate to reopen.  See Moray, 5 Vet. App. 
at 214.  Furthermore, headaches are not recognized as a 
presumptive disease based on exposure.  Therefore, the 
assertion does not raise a valid new theory of entitlement or 
require consideration of the issue based on a liberalizing 
law or VA issue.  See Spencer v. Brown, 4 Vet. App. 283, 289 
(1993).  

The Board finds that new and material evidence has not been 
received, and thus the veteran's petition to reopen must be 
denied.


ORDER

The petition to reopen the claim for service connection for 
headaches is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

